Citation Nr: 0011694	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  94-05 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The veteran served on active duty from September 1957 to 
September 1960.  He died in May 1993.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for the 
cause of the veteran's death.  Although the RO also denied 
basic eligibility for benefits under 38 U.S.C.A. Chapter 35, 
the appellant has not indicated that she disagreed with that 
decision.  Accordingly, that issue has not been developed for 
appellate review.  


FINDINGS OF FACT

1.  The veteran died on May [redacted], 1993, due to hepato 
renal syndrome due to or as a consequence of cirrhosis of the 
liver; massive obesity and mild hypothyroidism were listed on 
the death certificate as significant conditions contributing 
to death but not resulting in the underlying cause of death.  

2.  The appellant and the veteran were married at the time of 
the veteran's death.  

3.  At the time of the veteran's death, service connection 
had been established for psoriasis, rated as 50 percent 
disabling.  

4.  There is no competent medical evidence of a nexus or link 
between the veteran's cause of death and his period of active 
service.  

5.  There is no competent medical evidence indicating that 
any service-connected disability caused or contributed to the 
veteran's death.


CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim of 
entitlement to service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compensation for the veteran's death may be awarded to a 
veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability. See 38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).  In 
order for service connection for the cause of the veteran's 
death to be granted, it must be shown that a service-
connected disorder either caused the death or substantially 
or materially contributed to it.  A service-connected 
disorder is one which was incurred in or aggravated by active 
service, or in the case of certain diseases, one which was 
demonstrated to a compensable degree within one year of the 
veteran's separation from active duty.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1310 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  

Significantly, however, before reviewing the merits of any 
claim the initial question which must be answered is whether 
the appellant has presented a well grounded claim for service 
connection.  In this regard, the appellant has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded;" 
that is, the claim must be plausible or capable of 
substantiation.  See 38 U.S.C.A. § 5107(a);  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

Generally, in order for a service connection claim to be well 
grounded there must be evidence of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus or link between the in-service injury or 
disease and the disability (medical evidence).  See Epps v. 
Gober, 126 F.3d 1464, 1468 (1997).  A well-grounded claim for 
service connection for the cause of a veteran's death, 
therefore, is one which justifies a belief by a fair and 
impartial individual that it is plausible that the veteran's 
death resulted from a disability incurred in or aggravated by 
service.  Where the determinative issue involves medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is "plausible" or "possible" is 
required in order for the claim to be well grounded.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Alternatively, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") has indicated that 
a claim may be well grounded based on application of the rule 
for chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  The Court held that the chronicity provision 
applies where there is evidence, regardless of its date, 
which shows that a veteran had a chronic condition either in 
service or during an applicable presumption period, and the 
veteran still has such condition.  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  If the 
chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service or 
any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Id.

In the instant case, the veteran's Certificate of Death shows 
that he died on February [redacted], 1993, at the age of 52 
years.  The immediate cause of death was listed as hepato renal 
syndrome due to or as a consequence of cirrhosis of the 
liver.  No autopsy was performed.  At the time of the 
veteran's death, service connection was in effect for 
psoriasis, rated as 50 percent disabling.

The appellant's claim for service connection for the cause of 
the veteran's death is based on the theory that the veteran's 
service-connected psoriasis necessitated massive amounts of 
topical steroid cream which caused him to develop Cushing's 
syndrome, which in turn ultimately caused his liver disease 
and ultimately his death.  Alternately, she has opined that 
his excessive alcohol use was a method of self-medication for 
service-connected psoriasis, and that since his alcohol use 
led to his death, service connection is warranted.  After 
reviewing the evidence of record, however, the Board finds 
that the appellant has not presented a claim which is 
plausible or capable of substantiation.  Thus, her claim must 
be denied as not well grounded.

Service medical records do not show that the veteran suffered 
from liver disease or otherwise from hepato renal syndrome or 
cirrhosis while in service.  

In addition, none of the records of post-service treatment 
includes medical evidence or opinion relating the veteran's 
cause of death to service or otherwise to a disability 
incurred in or aggravated by service.  The medical record 
primarily consists of VA treatment records for psoriasis, in 
addition to a report from Good Samaritan Hospital in 1983 
showing treatment for psoriasis and phlebitis.  

In connection with his service-connected psoriasis, the 
veteran was afforded several examinations as well as 
treatment by VA over the years since service connection was 
granted in 1969.  None of these examination or treatment 
reports includes evidence of any indication that the veteran 
had liver disease as a result of his psoriasis.  He was 
hospitalized for alcoholism-related symptoms in October 1979 
and February 1980, and abnormal liver function tests were 
noted. His jaundice was noted to be alcohol related.  
However, no medical opinion indicated a relationship between 
the veteran's psoriasis and his alcoholism or liver test 
results.  

The veteran was brought by ambulance to a VA facility in 
early May 1993.  On admission, it was noted that he was a 
morbidly obese male who had been found lying in his own urine 
and stool, and that he had been bedridden since 1991.  The 
past medical history included cirrhosis and psoriasis.  He 
was confused and was experiencing visual hallucinations.  He 
had been vomiting, according to his wife.  Although he had a 
history of drinking about a fifth to a gallon of whiskey 
daily for a long time, he had reportedly been alcohol free 
for about a week prior to admission.  The veteran was treated 
with antibiotics and psoriasis medication, but he remained 
confused and his blood pressure was uncontrollably low.  He 
deteriorated throughout his stay, becoming lethargic and 
difficult to rouse, producing little urine and maintaining 
very low blood pressure.  He had been placed on a do not 
resuscitate order, and eventually expired after 10 days.  An 
autopsy was scheduled but ultimately not performed.  The 
cause of death was listed as hepatorenal syndrome, cirrhosis, 
end-stage, and hypothyroidism.  No other diagnoses were 
noted.  

The appellant has testified and provided several written 
statements articulating her theory of a relationship between 
the veteran's death and service-related psoriasis.  She has 
presented medical literature explaining Cushing's syndrome 
and its possible causes, including overuse of steroids.  
Further, she testified that the veteran turned to alcohol 
because of his skin condition.  She said that the VA doctor 
who treated the veteran during the last 10 days of his life 
felt his skin condition caused his drinking to be bad.  
However, the record does not show such a statement, and there 
is no indication that additional VA records exist.  Indeed, 
the final summary of the terminal hospitalization, dated in 
May 1993, notes the veteran's history of psoriasis, heavy 
alcoholism, liver cirrhosis, morbid obesity and that he had 
been bedridden since November 1991, but provides no opinion 
of a relationship between the veteran's service connected 
skin disorder and the conditions responsible for his death.  
Moreover, the record fails to show any medical evidence of a 
relationship between the veteran's death and either service 
or a service-connected disability.  None of the reports 
includes medical data or opinion linking any primary or 
contributory cause of the veteran's death to his period of 
active duty or any event thereof.

Overall, there is no competent medical evidence of a nexus 
between a disability incurred in or aggravated by service and 
any primary or contributory cause of the veteran's death.  As 
competent evidence is required where the determination 
involves medical causation or a medical diagnosis, the 
absence of such competent evidence renders this claim not 
well grounded.  See Grottveit, 5 Vet. App. at 93.  The Board 
is sympathetic to the appellant's loss of her husband; 
nevertheless, the Board may not go beyond the factual 
evidence presented in this instance to provide a favorable 
determination.  While the Board has noted the appellant's 
contentions as to the cause of death, the appellant, as a lay 
person who is untrained in the field of medicine, is not 
competent to provide a medical opinion as to the cause of the 
veteran's death.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  

Moreover, literature cited by the appellant is general in 
nature, and is not specific to this veteran's case.  When 
considered with the negative medical evidence of record, the 
Board must find such excerpts to be speculative at best as 
they relate to this case.  See Edenfield v. Brown, 8 Vet. 
App. 384, 388 (1995)(finding that a treatise abstract 
submitted by the veteran did not establish any connection 
between his particular condition and service sufficient to 
well ground his claim for service connection.).  Thus, the 
articles do not establish a nexus between a disorder which 
caused the veteran's death and either any service-connected 
condition or service.  

A well-grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 609 
611, (1992).  In the absence of competent medical evidence to 
support the claim of entitlement to service connection for 
the cause of the veteran's death, the Board can only conclude 
that the appellant has not presented evidence sufficient to 
justify a belief by a fair and impartial individual that her 
claim is well grounded.  In reaching this determination, the 
undersigned recognizes that this issue is being disposed of 
in a manner that differs from that utilized by the RO. The 
Board has therefore considered whether the appellant has been 
given adequate notice to respond, and if not, whether she has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  Given that the appellant has failed to meet her 
initial burden of presenting a claim that is plausible or 
capable of substantiation, the Board concludes that no 
prejudice to the appellant would result in denying her claim 
as not well grounded.  Moreover, the Court has held that 
"when an RO does not specifically address the question 
whether a claim is well grounded but rather, as here, 
proceeds to adjudication on the merits, there is no prejudice 
to the claimant solely from the omission of the well grounded 
analysis."  Meyer v. Brown, 9 Vet. App. 425, 432 (1996).

Additionally, the Board is not aware of any relevant evidence 
which may have existed, or could have been obtained, that, if 
true, would render the claim "plausible" and thus require VA 
to notify the veteran of said relevant evidence in order that 
she may complete her application for the claim of service 
connection for the cause of the veteran's death.  See 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) (per 
curiam).  All VA records have been obtained, and the 
appellant has not indicated that additional records exist 
which contain an opinion of a nexus.  In fact, the appellant 
testified that there was never an actual diagnosis of 
Cushing's syndrome made by a doctor, nor was there an actual 
opinion that the veteran's conditions which caused death were 
related to service.  

In denying the appellant's claim as not well grounded, the VA 
has no further duty to assist the appellant in developing the 
record to support her claim for service connection.  See 
Epps, 126 F.3d at 1469 ("[T]here is nothing in the text of § 
5107 to suggest that [VA] has a duty to assist a claimant 
until the claimant meets his or her burden of establishing a 
'well grounded' claim.").  Further, the Board has noted the 
appellant's theories of causation; however, as the claim is 
not well grounded, further development of the record is not 
warranted.  

The Board is not aware of any circumstances in this matter 
which would put VA on notice that any additional relevant 
evidence may exist which, if obtained, would render the 
appellant's claim well grounded.  See generally, McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).  The Board also views 
its discussion as sufficient to inform the appellant of the 
elements necessary to present a well grounded claim for the 
benefit sought, and the reasons why the current claim has 
been denied.  Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).


ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

